Sears, Justice.
The appellant, Ronald Mason, appeals from the trial court’s judgment ordering the appointment of a receiver and an accountant to operate a mobile home park that had been operated by Mason and *735the appellee, Ralph Duggan. Although Mason contends that the trial court’s order stemmed from a hearing on a motion for contempt, and that he therefore had no notice that the court would address the issue of the appointment of a receiver and an accountant, the record shows that such relief was requested in Duggan’s motion. Moreover, the record also shows that Duggan stated at the beginning of the hearing on his motion that he intended to raise the issues in question, and that Mason voiced no objection to the trial court addressing those issues even though the trial court asked Mason whether Mason had any issues he wanted to raise, including any disagreements with the issues Duggan had outlined. For these reasons, we conclude that the trial court did not err in ruling on the issues of an appointment of a receiver and an accountant. Finally, we find no merit to Mason’s contention that the trial court’s findings of fact and conclusions of law are inadequate.
Decided April 30, 2001.
Ronald Mason, pro se.
James W. Palmour III, for appellee.

Judgment affirmed.


All the Justices concur.